DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species C in the reply filed on 9/12/2022 is acknowledged.  The traversal is on the ground(s) that the pending claims include a special technical feature that makes a contribution over WO 2012/102216 to Hiraoka (the art cited in the Restriction Requirement); specifically, Applicant argues that (1) the special technical feature is a device adapted to pass a pharmaceutically acceptable solution with a first non-physiological pH in the range of 3-6.6 through the ion exchange material which changes the pH to a physiological level of 7.0-8.0 and (2) Hiraoka discloses the pharmaceutically acceptable solution is “preferably distilled water” which is known to have a pH of approximately 7.0.  This is not found persuasive because (1) the “pharmaceutically acceptable solution” is not a part of the claimed invention and, therefore, the claim only requires that the ion exchange material be capable of adjusting any hypothetical pharmaceutically acceptable solution to a pH in the range of 7.0-8.0, (2) even if the “pharmaceutically acceptable solution” were positively recited, the claims do not require a first pH in the range 3-6.6, but rather use the phrase “and/or” meaning that only one of the first pH and the second pH having a specific value must be met, (3) Hiraoka discloses other options besides water for the pharmaceutically acceptable solution such as “a polymer aqueous solution, and a surfactant aqueous solution” (see Page 23, Lines 31-34), and (4) Hiraoka explicitly discloses that interaction with the ion exchange material results in the pharmaceutically acceptable solution to have a pH of 7 (see Page 19, Lines 17-20). Therefore, Hiraoka discloses that which Applicant asserts is their special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Although Applicant indicates that claims 1, 6, 8-10, 13 and 15-17 read on elected Species C, claims 1, 6, 8-10, 13 and 15-17 do not read on Species C since they require the ion exchange material to be “provided such that the pharmaceutically acceptable solution, when contained within the barrel, does not contact the ion exchange material” (see claim 1); as seen in Fig 3a, when contained within the barrel 303, the pharmaceutically acceptable solution would contact the ion exchange material 311. Additionally, the Examiner notes that original claim 1 included reference characters of only Fig 1A-2B (Species A and B) and did not include the reference characters of Fig 3a (Species C). Accordingly, claims 1, 4, 6-10, 13, 15-21 and 33 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include a reference character not mentioned in the description (314 of Fig 3a,3b) and they do not include a reference character mentioned in the description (pharmaceutically acceptable solution 313). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka et al. (PG PUB 2013/0302384) in view of Jacobsen et al. (US Pat 5,860,957).
Re claim 30, Hiraoka discloses a syringe 1 (Fig 2; it is noted that all reference characters cited below refer to Fig 2 unless otherwise noted) comprising a barrel 2 (seen but not labeled in Fig 2; labeled in Fig 1) and a plunger 14, the barrel having an interior volume (the space between stoppers 4 and 5 in Fig 2) adapted to contain a pharmaceutically acceptable solution having a non-physiological pH (it is noted that the phrase “adapted to contain a pharmaceutically acceptable solution having a non-physiological pH” is a functional limitation and, therefore, this “solution” is not a part of the claimed invention; this limitation is met in view of Fig 2 that shows the interior volume containing injection liquid 9 and Para 95), wherein the syringe further comprises a material 8 provided within the syringe such that it is not in fluid communication with the interior volume of the barrel (as seen in Fig 2), and wherein the material is provided at a position to, in use, allow contact with the pharmaceutically acceptable solution upon ejection of the pharmaceutically acceptable solution from the barrel (as seen in Fig 3,4; Para 56,57), wherein the material is adapted to, upon contact with the pharmaceutically acceptable solution, adjust the pH of the solution from a first, non-physiological pH to a second pH (Para 88, “the cake composition [8] of the present invention may also appropriately contain other components, such as […] a pH adjuster”), wherein the first, non-physiological pH is in the range of 3-6.6 and/or the second pH is in the range of 7.0-8.0 (Para 95, “the pH adjuster is used to adjust the pH of the aripiprazole suspension to about 6 to 7.5, preferably about 7”, “when the pH of the suspension is lower than the desired value, i.e., about 7, a basic pH adjuster is used”; it is noted that (1) as set forth above, the “solution” is not a part of the claimed invention and (2) due to the use of the phrase “and/or”, the claim recites that only one of the “first pH” and “second pH” values has to be met). Hiraoka does not disclose that the material is an ion-exchange material. Jacobsen, however, teaches using an ion exchange material (“ion exchange resins”) to control the pH of a pharmaceutically acceptable solution (Col 11, Lines 3-5). Since Jacobsen discloses that an ion-exchange material can be used to achieve the same result as the material of Hiraoka (that is, to control the pH of a pharmaceutically acceptable solution that it encounters), the ion-exchange material and the material of Hiraoka were art-recognized equivalents at the time the invention was made; therefore, it would have been obvious to one of ordinary skill in the art to substitute an ion-exchange material, as taught by Jacobsen, in place of Hiraoka’s material since it has been held that substituting parts of an invention involves only routine skill in the art.
Claims 35 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka et al. (PG PUB 2013/0302384)/Jacobsen et al. (US Pat 5,860,957) in view of Lamensdorf et al. (US Pat 5,681,475). 
Re claim 35, Hiraoka as modified by Jacobsen discloses all the claimed features except that the ion-exchange material can be a solid porous material. Lamensdorf, however, teaches providing an ion-exchange material as a solid porous material (Col 5, Line 38 – “Bulk ion exchange adsorbent”; Col 5, Lines 50-59 – “tablet”, “porous, cage-like molecular structure”) for the purpose of providing high exchange capacity (Col 5, Lines 50-59). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hiraoka/Jacobsen to include the ion-exchange material as a solid porous material, as taught by Lamensdorf, for the purpose of giving it providing high exchange capacity (Col 5, Lines 50-59).
Re claim 43, as set forth in the rejection of claim 35 above, Hiraoka/Jacobsen as modified by Lamensdorf disclose that the ion-exchange material is a solid porous material. Lamensdorf further teaches that the solid porous ion-exchange material comprises a material selected from a zeolite material, a polystyrene material, and mesoporous silica (Col 5, Line 56 – “natural zeolite”). The same motivation applied to claim 35 applies to claim 43.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PG PUB 2013/0115569 to Lambert et al. discloses a syringe comprising a barrel, a plunger, an interior volume adapted to contain a pharmaceutically acceptable solution, and an ion exchange material adapted to adjust the pH of the solution to one in the range of 7.0-8.0. PG PUB 2004/0214311 to Levy discloses using ion exchange resins to control pH (Para 182,218).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783